Exhibit 10.2
NVR, INC.
2010 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
NVR, Inc., a Virginia corporation (the “Company”), hereby grants an option to
purchase shares of its common stock, par value $0.01 (the “Option”) to the
Grantee named below, subject to the vesting and other conditions set forth
below. Additional terms and conditions of the grant are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
2010 Equity Incentive Plan (as amended from time to time, the “Plan”).
Name of Grantee:                                                               
                                      
Number of Shares Covered by Option:                                         
Option Price per Share: $                    .     
Grant Date:                                         
Vesting Schedule:
     [                                         ] 
     By your signature below, you agree to all of the terms and conditions
described herein, in the attached Agreement and in the Plan, a copy of which is
also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this cover sheet
or Agreement should appear to be inconsistent.

         
Grantee:
      Date:                                         
 
 
 
(Signature)    
 
       
Company:
      Date:                                         
 
 
 
(Signature)    
 
       
Title:
       

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



NVR, INC.
2010 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

     
Option
  This Agreement evidences an award of an Option exercisable for that number of
shares of Stock set forth on the cover sheet and subject to the vesting and
other conditions set forth herein, in the Plan and on the cover sheet. This
option is not intended to be an incentive option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly.
 
   
Transfer of Unvested Options
  During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
The Option may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered, whether by operation of law or otherwise, nor may the
Option be made subject to execution, attachment or similar process. If you
attempt to do any of these things, this Option will immediately become
forfeited.
 
   
Issuance and Vesting
  Your rights under this Option grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service on the vesting dates set forth on the cover sheet. No
additional shares of Stock underlying your Option will vest after your Service
has terminated for any reason.  
 
  In the event of a termination of your service for any reason, the Option shall
become vested at the date of termination for a pro rata portion based on the
number of full months of the current year that has expired prior to the
termination of the previously non-vested portion of the Option which would have
been vested at the end of the year in which such termination occurs.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, the Option will become 100% vested if the Option is not
assumed, or equivalent restricted securities are not substituted for the Option
by the Company or its successor.
 
   
Evidence of Issuance
  The issuance of the shares upon exercise of this Option shall be evidenced in
such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry, registration or issuance of one or
more share certificates.
 
   
Forfeiture of Unvested Options
  Unless the termination of your Service triggers other treatment pursuant to
the terms of this Agreement, the Plan, or any other written agreement between
the Company or any Affiliate, as applicable, and you, you will automatically
forfeit to the Company all of the unvested Option in the event you are no longer
providing Service for any reason.  
 
  Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire

 



--------------------------------------------------------------------------------



 



     
 
  earlier if your Service terminates, as described below.
 
   
Expiration of Vested Options After Service Terminates
  If your Service terminates for any reason, other than death or Disability,
then the vested portion of your Option will expire at the close of business at
Company headquarters on the 90th day after your termination date.
 
   
 
  If your Service terminates because of your death or Disability, or if you die
during the 90-day period after your termination for any reason, then the vested
portion of your Option will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of your death or
termination for Disability. During that twelve (12) month period, your estate or
heirs may exercise the vested portion of your Option.
 
   
Notice of Exercise
  The Option may be exercised, in whole or in part, to purchase a whole number
of vested shares of Stock by following the procedures set forth in the Plan and
in this Agreement.

When you wish to exercise this Option, you must exercise in a manner required or
permitted by the Company.

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you exercise your Option, you must include payment of the Option Price
indicated on the cover sheet for the shares you are purchasing. Payment may be
made in one (or a combination) of the following forms:
 
   
 
 
•    Immediately available funds.
 
   
 
 
•    Shares of Stock which have been owned by you for at least six months and
which are surrendered to the Company. The Fair Market Value of the shares as of
the effective date of the option exercise will be applied to the option price.
 
   
 
 
•    By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.
 
   
Withholding Taxes
  You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise within a reasonable period of time, or you shall forfeit
the shares of Stock. In the event that the Company or an Affiliate, as
applicable, determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise

 



--------------------------------------------------------------------------------



 



     
 
  of this Option or sale of Stock arising from this Option, the Company or an
Affiliate, as applicable, shall have the right to require such payments from
you, or withhold such amounts from other payments due to you from the Company or
an Affiliate, as applicable, consistent with Section 14.3 of the Plan (including
in connection with a same day sale). Payment must be made in immediately
available funds.
 
   
Retention Rights
  This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or an Affiliate in any capacity. Unless otherwise
specified in a written agreement between the Company or an Affiliate, as
applicable, and you, the Company or an Affiliate, as applicable, reserves the
right to terminate your Service at any time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the Company
until the Stock has been issued upon exercise of your Option and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for dividends,
distributions or other rights if the applicable record date occurs before your
certificate is issued (or an appropriate book entry is made), except as
described in the Plan.

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity, as provided in Section 13 of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the
Commonwealth of Virginia, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.  
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
agreement between you and the Company or an Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information and any other information that might
be deemed appropriate by the Company to facilitate the administration of the
Plan.  
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data.
 
   
Code Section 409A
  It is intended that this Award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that

 



--------------------------------------------------------------------------------



 



     
 
  the Company determines that you would be subject to the additional 20% tax
imposed on certain non-qualified deferred compensation plans pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 